PER CURIAM.
The defendant appeals from an order revoking his probation and sentencing him to five years in prison. The amended affidavit of violation of probation charged him with: (1) failure to file monthly probation reports; (2) failure to pay probation supervision costs; and (3) failure to live and remain at liberty without violating any law in that he: (a) operated a motor vehicle without a valid driver’s license; and (b) for the “attachment of unlawful automobile tag.’’ The defendant’s own testimony demonstrates he failed to file probation reports and that he operated a motor vehicle without a driver’s license. Nonetheless, the state failed to demonstrate that the defendant knowingly possessed the unlawful automobile license plate contrary to Section 320.261, Florida Statutes (1979). The revocation of his probation for failure to pay probation supervision costs was unwarranted because the state did not rebut the defendant’s testimony that he was an indigent. Coxon v. State, 365 So.2d 1067 (Fla.2d DCA 1979); Jones v. State, 360 So.2d 1158 (Fla.1st DCA 1978). Consequently, we vacate that portion of the order premising revocation of the defendant’s probation on the latter two grounds but affirm the order revoking his probation because it is otherwise sustainable on a legally sufficient basis. Coxon v. State, supra; Page v. State, 363 So.2d 621 (Fla.1st DCA 1978); Franklin v. State, 226 So.2d 461 (Fla.2d DCA 1969).
As modified, the order appealed from is affirmed.